DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) regarding claim 1:
Claim 1 recites the limitation "the input of the first stage latch" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
	b) regarding claims 2-18:
	Claims 2-18 are rejected based on their dependence from claim 1.
Allowable Subject Matter
Claims 19 and 20 are allowed.
Claims 1-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose or make obvious a flip-flop circuit, comprising: a blocking inverter including a blocking input and a blocking output, wherein the blocking input is coupled to the delay output of the delay circuit, and the blocking output is coupled to the feedback input of the feedback inverter, along with all the other limitations as required by claim 1.
	The prior art of record fails to disclose or make obvious a method for blocking a single event transient (SET) in a flip-flop circuit, the method comprising: sending, by a blocking inverter, a second signal to the feedback inverter, wherein the blocking inverter includes a blocking input and a blocking output, and wherein the blocking input of the blocking inverter and the C-gate input are both coupled to a delay output of a delay circuit; comparing, by the feedback inverter, the first signal with the second signal, wherein a feedback input of the feedback inverter is coupled to the C-gate output of the C-gate element and the blocking output of the blocking inverter; and in response to determining the first signal and the second signal are different from one another, blocking the first signal and the second signal from passing to the C- gate element and the delay circuit, along with all the other limitations as required by claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677. The examiner can normally be reached Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK O NEILL/Primary Examiner, Art Unit 2842